DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroi (WO 2017/109879) in view of Lindermeir (EP 2425700).

Regarding claim 1, Moroi teaches a moving robot (10) comprising: an inner body (11) coupled to a plurality of wheels (15, 16); an outer cover (13, 14) mounted to the inner body; a plurality of support pillars (20A-C) provided to be spaced apart from each other on an exterior of the inner body in a first horizontal direction and in a second horizontal direction and to elastically (81) support the outer cover in the first horizontal direction 

Regarding claim 2, Moroi as modified by Lindermeir teaches an inner surface of the plate contacts and slides relative to an inner surface of the cover.  

Regarding claim 3, Moroi as modified by Lindermeir teaches the cover is configured to accommodate and confine the plate such that the plate is movable by less than a particular distance in the first horizontal direction or in the second horizontal direction.  

Regarding claim 9, Moroi as modified by Lindermeir teaches the invention as described above but fails to teach the plate has a quadrangular shape with rounded corners. However, it would have been obvious to the ordinary artisan to have provided the plate in a suitable shape.  Furthermore, it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 

Regarding claim 10, Moroi as modified by Lindermeir teaches the cover (52) includes a plurality of ribs (43c) protruding from an interior upper surface of the cover and toward an internal space defined by the cover so as to contact with the plate.  

Regarding claim 11, Moroi as modified by Lindermeir teaches the plurality of support pillars include an elastic material (81).  

Regarding claim 15, Moroi as modified by Lindermeir teaches a joystick bumper (32)mounted to be rotatable in a horizontal direction at a central of a front of the inner body; and a collision sensor (91, 92) that detects when the outer cover collides with an obstacle, wherein the collision sensor includes: a magnet (91)mounted at a lower end section of the joystick bumper; and a hall sensor(92) installed at the inner body and detecting a rotational movement of the magnet when the outer cover collides with the obstacle. 

Regarding claim 16, Moroi as modified by Lindermeir teaches one or more rotatable blades (12) provided at a lower surface of the inner body.  

Regarding claim 17, Moroi teaches a moving robot (10) comprising: an inner body (11) coupled to a plurality of wheels (15,16); an outer cover mounted to the inner body; a motor (18) to drive one or more of the wheels; a plurality of blades (12) rotatably provided on a lower surface of the inner body;  47DOCKET NO.: P-1609a plurality of support pillars (20A-C) 

Regarding claim 18, Moroi as modified by Lindermeir teaches a joystick bumper (32) mounted to be rotatable in a horizontal direction at a central of a front of the inner body; and a collision sensor (91, 92) to detect when the outer cover collides with an obstacle, wherein the collision sensor includes: a magnet (91) mounted at a lower end of the joystick bumper; and a hall sensor (92) provided at the inner body and to detect a movement of the magnet when the outer cover collides with the obstacle.  

Allowable Subject Matter
Claims 4-8, 12-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 27, 2021